Citation Nr: 0717593	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  00-24 873	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.	Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
April 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted the veteran's claim for service 
connection for PTSD and assigned a 30 percent rating 
retroactively effective from September 18, 1998, the date of 
receipt of his claim for this condition.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

The veteran had a hearing at the RO in February 2005 before a 
local hearing officer.

The Board subsequently considered the case in November 2005 
and determined that further evidentiary development was 
required concerning the claim for a higher initial rating for 
the PTSD.  The Board also determined there was an additional, 
informal claim that had been raised for a TDIU.  And inasmuch 
as the veteran's allegation of unemployability was premised 
upon his service-connected PTSD, the Board found that the 
TDIU claim was an inextricably intertwined issue with the 
increased rating claim, for which the Board had jurisdiction 
to consider in the first instance -- regardless of whether 
the RO had previously addressed this issue.  See VAOPGCPREC 
6-96 (Aug. 16, 1996).  Both claims were then remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.



In an October 2006 decision on remand, the AMC increased the 
initial rating for the PTSD from 30 to 50 percent with the 
same retroactive effective date of September 18, 1998.  The 
veteran has since continued to appeal for an even higher 
initial rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(the veteran is presumed to be seeking the highest possible 
rating for his disability unless he expressly indicates 
otherwise).  His TDIU claim is also still at issue since the 
AMC denied it on remand.

Regrettably, this case is again being remanded to the RO via 
the AMC.  VA will notify the veteran if further action is 
required on his part.

The Board also reiterates (as initially mentioned in the 
November 2005 remand) that, through correspondence submitted 
in May 2004, the veteran raised the issue of his entitlement 
to service connection for unspecified residuals of Agent 
Orange exposure.  This additional claim, however, still is 
not before the Board.  38 C.F.R. § 20.200 (2006).  So it is 
again referred to the RO for appropriate development and 
consideration.


REMAND

When previously remanding this case in November 2005, it was 
determined at the outset that the record presented the 
additional issue of entitlement to a TDIU and that, given its 
association with the underlying claim already on appeal for a 
higher initial rating for the PTSD (since the veteran's 
psychiatric impairment was purportedly the cause of his 
unemployability), the Board had appellate jurisdiction to 
consider and adjudicate the TDIU claim without previous RO 
adjudication of this matter.  See VAOPGCPREC 6-96 (Aug. 16, 
1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
And when also considering that the eventual disposition of 
the TDIU claim could potentially impact the outcome of the 
claim for a higher initial rating for the PTSD, it was 
determined these claims were inextricably intertwined.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Consequently, these claims warranted consideration together 
so as to avoid piecemeal adjudication of issues with common 
parameters.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

Also in accordance with the prior remand, the Board directed 
that further development actions were undertaken to obtain 
medical evidence relevant to a determination on the veteran's 
claims - including acquiring more recent records of his 
outpatient treatment at VA medical facilities and providing 
the opportunity for both VA psychiatric examination to 
evaluate his PTSD and an examination to assess the potential 
effect, if any, of his service-connected orthopedic and 
dermatological disorders on his capacity for gainful 
employment.  (In this regard, in addition to PTSD, he is 
presently service-connected for tinea versicolor - rated as 
10 percent disabling, and for internal derangement of his 
left knee joint - also rated as 10 percent disabling.  

These requested actions for obtaining additional substantive 
evidence in and of themselves were accomplished.  Then in an 
October 2006 decision the AMC granted a higher 50 percent 
rating for the PTSD (as also indicated in a 
supplemental statement of the case (SSOC) that month); a more 
recent December 2006 SSOC denied the next higher available 70 
percent rating.  The issue remained as to whether any higher 
evaluation than 50 percent could still be awarded (per the AB 
v. Brown decision), and thus, the AMC returned this claim for 
increase to the Board.

On the additional claim for a TDIU, however, the AMC's 
October 2006 decision adjudicated and denied this claim, yet 
there is additional relevant evidence that has not been 
addressed in a SSOC.

In accordance with 38 C.F.R. § 19.31 (2006), a SSOC will be 
furnished to the claimant where the agency of original 
jurisdiction (AOJ) receives additional pertinent evidence 
after a statement of the case (SOC), a prior SSOC or before 
certification of the appeal to the Board (including a 
recertification as in this case following a prior remand).  
Also, 38 C.F.R. § 19.31(c) specifically requires issuance of 
a SSOC pursuant to a remand by the Board if it develops the 
evidence or cures an identified procedural defect, except in 
limited circumstances (i.e., the only purpose of the remand 
was to assemble records previously considered and properly 
addressed, or the Board specifies that a SSOC is not 
required).

Here, though, the Board's November 2005 remand had directed 
that the AMC readjudicate both claims on appeal based upon 
any additional evidence received, and if these claims were 
denied to indicate to this effect through sending a SSOC to 
the veteran and his representative.  Since the Board had 
appellate jurisdiction over the disposition of the TDIU 
claim, for the reasons already indicated, and was remanding 
the claim (rather than merely referring it to the RO/AMC for 
initial adjudication), the SSOC was the correct means through 
which to evaluate newly obtained evidence -- which, here, 
consisted of extensive VA outpatient records and examination 
reports dated subsequent to the November 2005 remand.  
Unfortunately, this requested development action on remand 
was not implemented.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand confers upon the claimant, as a matter of 
law, the right to compliance with the remand directives).

The October and December 2006 SSOCs included mention only of 
the claim for a higher initial rating for the PTSD, thus 
limiting the opportunity to provide further relevant evidence 
on the TDIU claim.  Meanwhile, the AMC's October 2006 
decision denying the TDIU, though it reviewed to some extent 
recent evidence, did not clarify that the TDIU claim was 
already on appeal to the Board.

So another remand is required to address this procedural due 
process deficiency by issuing a comprehensive SSOC concerning 
the TDIU claim, in addition to the claim for an even higher 
initial rating for the PTSD.  And again, since this claim for 
a higher initial rating for the PTSD is inextricably 
intertwined with the TDIU claim, both must be remanded 
because of the continuing potential likelihood that the 
disposition of the TDIU claim, in turn, would substantially 
affect the basis upon which the evaluation of the service-
connected PTSD is determined.  See Harris, 1 Vet. App. at 
183.  



Accordingly, this case is again REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's treatment 
at the VA outpatient clinic in Mesa, 
Arizona, since January 2007, and then 
associate all records obtained with his 
claims file for consideration.  

2.	Then readjudicate the claims for an 
initial rating higher than 50 percent 
for the PTSD, and for a TDIU, in light 
of the additional evidence obtained.  
This includes the continuing 
consideration by the AMC as to whether 
the rating for the veteran's service-
connected PTSD should be "staged."  
See Fenderson, 12 Vet. App. at 125-26.  
If these claims (i.e., to include both 
the increased rating and TDIU claims) 
are not granted to his satisfaction, 
prepare another SSOC and send it to him 
and his representative.  [Note:  the 
SSOC must address both claims, not just 
the claim concerning the initial rating 
for his PTSD - like the prior SSOCs 
issued in October and December 2006.]  
Give him and his representative time to 
respond before returning this case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




